Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-14-00419-CV

                             IN THE INTEREST OF S.G., a Child

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02259
                          Honorable Richard Garcia, Judge Presiding

       BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellate counsel’s motion to withdraw is GRANTED. Because Appellant is indigent, no costs
are taxed against her. See TEX. R. APP. P. 20.1.


       SIGNED November 5, 2014.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice